4:20-cv-02049-SAL   Date Filed 06/05/20   Entry Number 4-8   Page 1 of 2




         EXHIBIT “G”
             4:20-cv-02049-SAL        Date Filed 06/05/20      Entry Number 4-8       Page 2 of 2




 ---------- Forwarded message ------- ---
 "From: -Sr1anna-Oouglas <b bu.o~Q~L£l!sl..$_@_c;_QML.QQ~J.>
 Date: Fri, May 4, 2018 at 10:22 AM
 Subject: Administrative Withdrawal- Criminal Act
 T o:1-auren Pearson <laurnn.p~a; son@coker.edu >


 May 4, 2018

 Lauren Pearson




 Dear Lauren:

 This letter is to inform you that you have been administratively withdrawn from Coker College,
 effective immediately, due to reports of your arrest lor the lollowing criminal activity:

    • Filing a lalse police report

 Your presence on campus has been determined to be disruptive to the educational process and pose
 a potential threat to the faculty, staff, and students. Please review page 'IO of the Coker College
 Student Code of Conduct for more information.

Your administrative withdrawal incudes a     rum from campus until your pending legal issues are
resolved. Th7s ·ban ·includes a11"bu11dings and property ol lhe College, ·Incuding lhe 13oaThouse, a'flilelic
fields, Kalmia Gardens, and any event sponsored by the College. Violation of this ban will result In
trespassing charges liled against you.

If you would like to collect your belongings from your room, please call campus safety at 843-383-
·a140 prior to your arrival to campus.They will escort you to your room and assist you as necessary.

After your legal proceedings are completed, you must apply for readmission to Coker College. Upon
reapplication, you wm need to·incude documentation pertaining to the circumstances of your arrest
and any resultant legal action. The Academic Standards Committee of the Faculty Senate will review
your application·lor readmission and supporting documentation to assess the advisability of your
enrollment at the College. The committee will determine what conditions, if any, must be present in
order'for your enrollment to resume.

Tf you 'have questions concerning ltiis decl s1on, please conlact   me a1 bbuncedougl2 s@Q.Q,\5er.ertu.

Sincerely,

Brianna
